                 Case 2:20-cr-00172-JCC Document 48 Filed 12/01/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0172-JCC
10                              Plaintiff,                    ORDER
11          v.

12   RAYMOND NG, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial
16   (Dkt. No. 44). Having thoroughly considered the briefing and the relevant record, the Court
17   hereby GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for December 28, 2020. (See Dkt. Nos. 14, 18.) The parties
19   argue a continuance is necessary because the case is complex, discovery is substantial, and
20   defense counsel need additional time to effectively prepare pretrial motions and for trial. (See
21   Dkt. No. 44 at 6–8.) The Court also considers the context in which this motion arises. The
22   COVID-19 pandemic continues to significantly impact the Court’s operations. (See General
23   Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court incorporates by
24   reference.) Specifically, the pandemic has made it difficult for the Court to obtain an adequate
25   spectrum of jurors to represent a fair cross section of the community, and public health guidance
26   has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the


     ORDER
     CR20-0172-JCC
     PAGE - 1
               Case 2:20-cr-00172-JCC Document 48 Filed 12/01/20 Page 2 of 2




 1   courtroom. (See generally id.)

 2          Accordingly, the Court FINDS that the ends of justice served by continuing trial until

 3   June 2021 outweigh the best interests of Defendants and the public to a speedy trial. See 18

 4   U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 5          1. Given the complexity of this case and the extraordinary volume of discovery, a failure

 6              to grant a continuance would deny Defendants’ counsel reasonable time necessary for

 7              effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 8          2. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
 9              spectrum of jurors to represent a fair cross section of the community, which would
10              likely make proceeding with an earlier trial impossible or would result in a
11              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
12          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
13              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
14              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.
15              § 3161(h)(7)(B)(i).
16   Accordingly, the Court GRANTS the motion (Dkt. No. 44) and ORDERS as follows:
17          1. The jury trial is CONTINUED to June 28, 2021 at 9:30 a.m.
18          2. The pretrial motions deadline is CONTINUED until May 17, 2021.

19          3. The period from the date of this order until June 28, 2021 is an excludable time

20              period under 18 U.S.C. § 3161(h)(7)(A).

21          DATED this 1st day of December 2020.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR20-0172-JCC
     PAGE - 2
